DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/2/2022 has been entered.  Claims 3 and 11 have been canceled.  Claims 1-2, 4-10 and 12-16 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102/103
Claims 1, 4-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin (US2018/0332710, as evidenced by Liang, CN104441831A).
As discussed in the prior office action, Lin discloses a composite liquid crystal polymer (LCP) high-frequency, high-speed double-sided copper foil substrate and flexible printed board formed therefrom, wherein the double-sided copper foil substrate comprises, in order, a first copper foil layer (100), a first LCP core layer (201), an extremely low dielectric polyimide (PI) adhesive layer (300), a second LCP core layer (202), and a second copper foil layer (400); and has good flexibility, an extremely low Dk/Df value that is stable in a high-temperature and humid environment, and also ultra-low water absorption, with specific examples utilizing a LCP varnish VR400 from Sumitomo Chemical, which comprises a liquid crystalline polyester (as evidenced by Liang, Paragraph 0012), and exhibiting dielectric change properties at 10 GHz when immersed in water (e.g. 100% humidity) at room temperature for 24 hours as shown in Table 3 (Entire document, particularly Abstract, Fig. 2, Paragraphs 0009, 0016, 0022-0023, 0039, 0043, 0069,  and 0083; Examples, Tables 1-3).  Hence, Lin clearly discloses a flexible metal laminate and printed circuit board comprising the same layer structure and layer materials as in instant claims 1, 7, 9 and 15, wherein the substrate has stable Dk/Df performance in a high temperature and high humid environment, and although Lin does not specifically disclose a dielectric tangent change rate of 10% or less when determined under the same conditions as in the instantly claimed invention, given that the double-sided copper foil substrate taught by Lin and particularly as in the examples is formed from the same layer materials as the claimed invention, with the liquid crystal polyester coating layers formed under the same heating conditions as in the instant invention, i.e. a drying step at a temperature of 200°C or less and a baking step at a temperature of 250 to 300°C (Paragraphs 0073-0078), the Examiner takes the position that the LCP/PI/LCP insulation layer taught by Lin would inherently exhibit the same dielectric properties as instantly claimed, thereby anticipating the claimed invention as recited in instant claims 1, 7, 9 and 15.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the LCP/PI/LCP insulation layer of the double-sided copper foil substrate taught by Lin would exhibit the same properties as instantly claimed, thereby alternatively rendering the claimed invention as recited in instant claims 1, 7, 9 and 15 obvious over the teachings of Lin.
With respect to instant claims 4, 6, 8, 12, 14, and 16, Lin discloses that the thickness of each LCP core layer is 5-50 µm, preferably 12.5-50 µm; the thickness of the extremely low dielectric adhesive layer is 2-50 µm, preferably 12.5-50 µm; and the thickness of each copper foil is 1-35 µm, preferably 6-18 µm (Paragraphs 0012, 0053-0054), with one example comprising a first copper foil of 6µm (as in instant claim 8), a first LCP layer of 5µm (as in instant claim 6), an dielectric polyimide adhesive layer of 10µm (as in instant claim 4), a second LCP layer of 5µm (as in instant claim 6), and a second copper foil of 6µm (as in instant claim 8), thereby anticipating instant claims 4, 6, 8, 12, 14, and 16 (Examples, Table 2), or alternatively, rendering the claimed invention as recited in instant claims 4, 6, 8, 12, 14, and 16 obvious to one having ordinary skill in the art for the same reasons as discussed above with respect to independent claim 1.
With respect to instant claims 5 and 13, although the Examiner takes the position that the claimed limitations are process limitations in the product claims that do not appear to materially or structurally affect the final flexible metal laminate and printed circuit board of instant claims 5 and 13 in a manner to differentiate the claimed invention from the invention taught by Lin, it is noted that Lin specifically discloses that the LCP coating layers are formed under the same heating conditions as in the instant invention, i.e. a drying step at a temperature of 200°C or less and a baking step at a temperature of 250 to 300°C, and hence the claimed invention as recited in the product-by-process claims 5 and 13 are anticipated by Lin (Paragraphs 0073-0078), or alternatively, rendering the claimed invention as recited in instant claims 5 and 13 obvious to one having ordinary skill in the art for the same reasons as discussed above with respect to independent claim 1.
Claim Rejections - 35 USC § 103
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied above to claims 1, 4-9 and 12-16.  The teachings of Lin are discussed in detail above, wherein with respect to the thicknesses of the LCP and PI layers, it is again noted that Lin discloses that the thickness of each LCP core layer is 5-50 µm, preferably 12.5-50 µm, with data points at 5, 12.5, and 50 µm; and the thickness of the extremely low dielectric adhesive layer is 2-50 µm, preferably 12.5-50 µm, with data points at 2, 10, 12.5, 25 and 50 µm (Paragraphs 0012, 0053-0054; Examples), and given that Lin does not specifically limit the ratio of the thicknesses of the LCP and PI layers and actually discloses thickness ranges for the layers that when inserted into the claimed Equation 1 overlap the claimed range of 0.01-0.2 with respect to (B+C)/A (e.g. two LCP layers of 5 µm each and one PI layer of 50 µm = (5+5)/50 = 0.2), thereby rendering the claimed equation obvious to one skilled in the art, the claimed invention as recited in instant claims 2 and 10 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Lin, particularly in light of the absence of any clear showing of criticality and/or unexpected results over the teachings of Lin.
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive with respect to the rejections over Lin.  The Applicant first argues that Lin allegedly “fails to teach or suggest each and every feature of instant claim 1, for example, at least the claimed feature ‘wherein the first and second liquid crystal polymer coating layers comprise a liquid crystalline polyester’ of instant claim 1” (see page 8 of the response).  However, the Examiner respectfully disagrees and as discussed in detail above, notes that Lin clearly discloses examples wherein the LCP coating layers are formed from a LCP varnish available from Sumitomo Chemical under the trade designation VR400 which as evidenced by Liang is a liquid crystal/crystalline polyester varnish, and hence contrary to Applicant’s arguments, Lin does teach the above feature wherein the liquid crystal polymer coating layers comprise a liquid crystalline polyester.  The Applicant also argues that the “present flexible metal laminate can maintain excellent dielectric properties of the insulation layer in a high-temperature, high-humidity environment, thereby preserving high-speed, low-loss signal performance”, specifically referring to Preparation Examples 1-7 and Table 1 of the specification showing that the insulation layers comprising a liquid crystalline polyester as the preferred liquid crystal polymer provide dielectric tangent change rates as instantly claimed (see page 9 of the response).  The Applicant further argues that Lin allegedly never discloses nor suggests liquid crystal polymer coating layers comprising a liquid crystalline polyester to maintain the dielectric tangent change rate of the insulation layer to be 10% or less in a high-temperature, high-humidity environment, and that allegedly nowhere in Lin is a suggestion for one skilled in the art to modify the alleged deficient teaching of Lin to arrive at the claimed flexible metal laminate of instant claim 1, wherein for the same reason, Lin allegedly does not provide any reasonable expectation of success (see page 10 of the response).  However, the Examiner respectfully disagrees and again notes that Lin clearly discloses that the invention has stable Dk/Df performance in a high temperature and high humid environment with examples utilizing a liquid crystal polyester varnish as discussed above for the first and second LCP coating layers, which are formed under the same heating conditions as in the instant invention, wherein the examples exhibit low dielectric change properties at 10 GHz when immersed in water (e.g. 100% humidity) at room temperature for 24 hours as shown in Table 3, as well as high-speed, low-loss signal performance as shown in Table 2, and thus similar to Applicant’s invention, Lin discloses a flexible metal laminate that can maintain excellent dielectric properties of the insulation layer in a high-temperature, high-humidity environment and preserve high-speed, low-loss signal performance.  Hence, in the absence of any clear showing to the contrary, the Examiner maintains her position that the LCP/PI/LCP insulation layer disclosed by Lin utilizing the liquid crystalline polyester varnish as in the examples would inherently exhibit the same dielectric properties as instantly claimed and/or it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the LCP/PI/LCP insulation layer of the double-sided copper foil substrate taught by Lin utilizing the liquid crystalline polyester varnish as in the examples would exhibit properties as instantly claimed, and thus maintains that the claimed invention as recited in instant claims 1, 4-9 and 12-16 is anticipated by or, in the alternative, obvious over Lin for the reasons discussed in detail above.  Further, given that the Applicant has provided no clear showing of criticality or unexpected results with regard to the claimed invention, particularly with respect to instant claims 2 and 10, over the teachings of Lin, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Lin for the reasons discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 30, 2022